                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.23 Page 1 of 12



                       1   Manatt, Phelps & Phillips, LLP
                           CHRISTINE M. REILLY (Bar No. CA 226388)
                       2   E-mail: CReilly@manatt.com
                           KRISTIN E. HAULE (Bar No. CA 312139)
                       3   E-mail: KHaule@manatt.com
                           11355 West Olympic Boulevard
                       4   Los Angeles, CA 90064-1614
                           Telephone: (310) 312-4000
                       5   Facsimile: (310) 312-4224
                       6   Attorneys for Defendants
                           Smile Brands Inc. and Smile Brands Finance, Inc.
                       7
                       8
                       9
                      10
                                                UNITED STATES DISTRICT COURT
                      11
                                             SOUTHERN DISTRICT OF CALIFORNIA
                      12
                      13
                           GLORIA CLARK,                           Case No. 18-cv-2374-CAB (BLMx)
                      14                                           Hon. Cathy Ann Bencivengo
                                       Plaintiff,
                      15
                                 vs.
                      16                                           SMILE BRANDS INC. AND SMILE
                           SMILE BRANDS, INC.; SMILE               BRANDS FINANCE, INC.’S
                      17   BRANDS FINANCE, INC. dba                ANSWER TO COMPLAINT
                           BRIGHT NOW! DENTAL INC.,
                      18
                                          Defendants.
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                         DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.24 Page 2 of 12



                       1         Defendants Smile Brands Inc. and Smile Brands Finance, Inc. (collectively,
                       2
                           “Smile Brands”) hereby answer the complaint (the “Complaint”) of plaintiff Gloria
                       3
                       4   Clark (“Plaintiff”).

                       5         1.     Paragraph 1 does not raise any factual issues requiring a response. To
                       6
                           the extent any response is required, Smile Brands admits only that the action
                       7
                       8   purports to assert claims under the Telephone Consumer Protection Act, 47
                       9   U.S.C.§ 227 (“TCPA”), the Electronic Fund Transfer Act, 15 U.S.C. § 1693
                      10
                           (“EFTA”), and the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code
                      11
                      12   § 1788 (“Rosenthal FDCPA”).          To the extent the remaining allegations in
                      13   Paragraph 1 require a response, Smile Brands denies those allegations.
                      14
                      15                                     JURISDICTION
                      16
                                 2.     Paragraph 2 contains conclusions of law to which no response is
                      17
                      18   required. To the extent any response is required, Smile Brands lacks information

                      19   sufficient to form a belief as to those allegations and therefore denies them.
                      20
                                 3.     Smile Brands admits only that it transacts business within this district.
                      21
                      22   The remaining allegations in Paragraph 3 consist of conclusions of law to which no

                      23   response is required. To the extent any response is required, Smile Brands denies
                      24
                           the remaining allegations in Paragraph 3.
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                             DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.25 Page 3 of 12



                       1         4.        Paragraph 4 contains conclusions of law to which no response is
                       2
                           required. To the extent any response is required, Smile Brands lacks information
                       3
                       4   sufficient to form a belief as to those allegations and therefore denies them.

                       5         5.        Smile Brands admits only that Smile Brands transacts business within
                       6
                           this district. The remaining allegations in Paragraph 5 consist of conclusions of law
                       7
                       8   to which no response is required. To the extent any response is required, Smile
                       9   Brands denies the remaining allegations in Paragraph 5.
                      10
                      11                                        THE PARTIES
                      12
                                 6.        Smile Brands lacks information sufficient to form a belief as to the
                      13
                           allegations in Paragraph 6 and therefore denies those allegations.
                      14
                      15         7.        Smile Brands denies that Smile Brands Inc. is a California
                      16
                           Corporation. Smile Brands admits that Smile Brands Inc.’s principal place of
                      17
                      18   business is in Irvine, California.

                      19         8.        Paragraph 8 contains conclusions of law to which no response is
                      20
                           required.      To the extent any response is required, Smile Brands denies those
                      21
                      22   allegations. Smile Brands specifically denies that Smile Brands Finance, Inc. is

                      23   “involved in providing dental insurance and recovery/collection”.
                      24
                                 9.        Paragraph 9 contains conclusions of law to which no response is
                      25
                      26   required.      To the extent any response is required, Smile Brands denies those

                      27   allegations.
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                       2       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.26 Page 4 of 12



                       1                                        THE FACTS
                       2
                                 10.       Smile Brands lacks information sufficient to form a belief as to if or
                       3
                       4   when plaintiff received dental work, and therefore denies those allegations. Smile

                       5   Brands admits that Smile Brands Finance, Inc. entered into a finance agreement
                       6
                           with Plaintiff. Smile Brands denies the remaining allegations in Paragraph 10.
                       7
                       8         11.       Paragraph 11 contains conclusions of law to which no response is
                       9   required.      To the extent any response is required, Smile Brands denies those
                      10
                           allegations.
                      11
                      12         12.       Smile Brands admits that pursuant to the finance agreement with Smile
                      13   Brands Finance, Inc., Plaintiff agreed to pay $122.41 per month until such time as
                      14
                           the loan was paid in full.       Smile Brands denies the remaining allegations in
                      15
                      16   Paragraph 12.
                      17         13.       Smile Brands admits that Plaintiff provided her bank account
                      18
                           information to Smile Brands Finance, Inc., and authorized Smile Brands Finance,
                      19
                      20   Inc. to withdraw $122.41 per month from her bank account. Smile Brands denies
                      21   the remaining allegations in Paragraph 13.
                      22
                                 14.       Smile Brands lacks information sufficient to form a belief as to the
                      23
                      24   allegations in Paragraph 14 and therefore denies those allegations.
                      25         15.       Smile Brands admits that Smile Brands Finance, Inc. called Plaintiff’s
                      26
                           cellular telephone in relation to her loan. Smile Brands denies the remaining
                      27
                      28   allegations in Paragraph 15.
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                      3       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.27 Page 5 of 12



                       1         16.      Smile Brands lacks information sufficient to form a belief as to the
                       2
                           allegations in Paragraph 16 and therefore denies those allegations.
                       3
                       4         17.      Smile Brands denies the allegations in Paragraph 17.

                       5         18.      Smile Brands lacks information sufficient to form a belief as to the
                       6
                           allegations in Paragraph 18 and therefore denies those allegations.
                       7
                       8         19.      Smile Brands admits that Plaintiff asked not to be called before 10:00
                       9   a.m. Smile Brands lacks information sufficient to form a belief as to the remaining
                      10
                           allegations in Paragraph 19 and therefore denies those allegations.
                      11
                      12         20.      Smile Brands admits that Smile Brands Finance, Inc. called Plaintiff
                      13   before 10:00 a.m. after she orally requested not to be called before that time. Smile
                      14
                           Brands denies the remaining allegations in Paragraph 20.
                      15
                      16         21.      Smile Brands admits that Plaintiff orally requested that Smile Brands
                      17   Finance, Inc. stop calling. Smile Brands admits that Smile Brands Finance, Inc.
                      18
                           continued to call Plaintiff after she orally requested that it stop calling. Smile
                      19
                      20   Brands denies the remaining allegations in Paragraph 21.
                      21         22.      Smile Brands admits that Smile Brands Finance, Inc. spoke with
                      22
                           Plaintiff numerous times. Smile Brands lacks information sufficient to form a
                      23
                      24   belief as to the remaining allegations in Paragraph 22 and therefore denies those
                      25   allegations.
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                     4       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.28 Page 6 of 12



                       1           23.   Smile Brands admits that Smile Brands Finance, Inc. continued to call
                       2
                           Plaintiff after she orally requested that it stop calling. Smile Brands denies the
                       3
                       4   remaining allegations in Paragraph 23.

                       5           24.   Smile Brands denies that the calls were automated, and on that basis
                       6
                           denies that allegation. Smile Brands lacks information sufficient to form a belief as
                       7
                       8   to the remaining allegations in Paragraph 24 and therefore denies those allegations.
                       9           25.   Smile Brands lacks information sufficient to form a belief as to the
                      10
                           allegations in Paragraph 25 and therefore denies those allegations.
                      11
                      12           26.   Paragraph 26 contains conclusions of law to which no response is
                      13   required. Smile Brands lacks information sufficient to form a belief as to the
                      14
                           remaining allegations in Paragraph 26 and therefore denies those allegations.
                      15
                      16           27.   Smile Brands lacks information sufficient to form a belief as to the
                      17   allegations in Paragraph 27 and therefore denies those allegations.
                      18
                                   28.   Smile Brands denies that Smile Brands Finance, Inc. withdrew two
                      19
                      20   monthly payments from Plaintiff’s account without her authorization in January
                      21   2018.    Smile Brands lacks information sufficient to form a belief as to the
                      22
                           remaining allegations in Paragraph 28 and therefore denies those allegations.
                      23
                      24           29.   Smile Brands denies the allegations in Paragraph 29.
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                    5       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.29 Page 7 of 12



                       1                             COUNT 1
                       2    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                              47 U.S.C. § 227, ET SEQ.
                       3
                                 30.    Paragraph 30 does not raise any factual issues requiring a response.
                       4
                       5   To the extent any response is required, Smile Brands realleges and incorporates by
                       6
                           reference each of the preceding paragraphs as though fully set forth herein.
                       7
                                 31.    Smile Brands denies that Smile Brands Finance, Inc. called Plaintiff’s
                       8
                       9   cellular telephone using an automated telephone dialing system or by using an
                      10
                           artificial or prerecorded voice. Smile Brands denies the remaining allegations in
                      11
                           Paragraph 31.
                      12
                      13         32.    Smile Brands admits that Plaintiff provided Smile Brands Finance, Inc.
                      14
                           with her cellular telephone number. The remaining allegations in Paragraph 32 are
                      15
                      16   conclusions of law to which no response is required. To the extent a response is

                      17   required, Smile Brands denies those allegations.
                      18
                                 33.    Smile Brands denies the allegations in Paragraph 33.
                      19
                      20         34.    Smile Brands denies the allegations in Paragraph 34.

                      21         35.    Smile Brands denies that Smile Brands Finance, Inc.’s telephone
                      22
                           system initiated calls to Plaintiff without having a person available with whom
                      23
                      24   Plaintiff could speak. Smile Brands also denies that Smile Brands Finance, Inc.

                      25   used an automated dialing system. Smile Brands lacks information sufficient to
                      26
                           form a belief as to the remaining allegations in Paragraph 35 and therefore denies
                      27
                      28   those allegations.
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                    6         DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.30 Page 8 of 12



                       1         36.    Smile Brands denies that allegations in Paragraph 36.
                       2
                                 37.    Smile Brands lacks information sufficient to form a belief as to the
                       3
                       4   allegations in Paragraph 37 and therefore denies those allegations.

                       5         38.    Smile Brands denies that any TCPA violation occurred and on that
                       6
                           basis denies the allegations in Paragraph 38.
                       7
                       8                            COUNT II
                       9        VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
                                     PRACTICES ACT, CAL. CIV. CODE § 1788 et seq.
                      10
                                 39.    Paragraph 39 does not raise any factual issues requiring a response.
                      11
                      12   To the extent any response is required, Smile Brands realleges and incorporates by
                      13   reference each of the preceding paragraphs as though fully set forth herein.
                      14
                                 40.    Paragraph 40 does not raise any factual issues requiring a response.
                      15
                      16   To the extent the allegations in Paragraph 40 require a response, Smile Brands
                      17
                           denies those allegations.
                      18
                                 41.    Smile Brands denies the allegations in Paragraph 41.
                      19
                      20         42.    Smile Brands denies the allegations in Paragraph 42.
                      21
                                 43.    Paragraph 43 does not raise any factual issues requiring a response.
                      22
                                 44.    Smile Brands denies the allegation in Paragraph 44 that it violated the
                      23
                      24   FDCPA. The remaining allegations in Paragraph 44 constitute conclusions of law
                      25
                           to which no response is required. To the extent a response is required, Smile
                      26
                           Brands denies those allegations.
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                    7       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.31 Page 9 of 12



                       1         45.    Smile Brands denies that it violated the Rosenthal FDCPA, and on this
                       2
                           basis denies that Plaintiff is entitled to damages.
                       3
                       4                           COUNT III
                       5    VIOLATIONS OF THE ELECTRONIC FUND TRANSFER ACT, 15 U.S.C.
                                                  § 1693 et seq.
                       6
                                 46.    Paragraph 46 does not raise any factual issues requiring a response.
                       7
                       8   To the extent any response is required, Smile Brands realleges and incorporates by
                       9   reference each of the preceding paragraphs as though fully set forth herein.
                      10
                                 47.    Smile Brands lacks information sufficient to form a belief as to the
                      11
                      12   allegations in Paragraph 47 and therefore denies those allegations.
                      13         48.    Smile Brands denies the allegations in Paragraph 48.
                      14
                                 49.    Smile Brands denies the allegations in Paragraph 49.
                      15
                      16         50.    Smile Brands denies the allegations in Paragraph 50.
                      17
                                 51.    Smile Brands denies the allegations in Paragraph 51.
                      18
                                 52.    Smile Brands denies that it violated the EFTA, and on this basis denies
                      19
                      20   that Plaintiff is entitled to damages.
                      21
                                                         PRAYER FOR RELIEF
                      22
                      23         Smile Brands denies that Plaintiff is entitled to any relief.
                      24
                      25                     SEPARATE AND ADDITIONAL DEFENSES

                      26         Without admitting any of the facts alleged in the Complaint, Smile Brands
                      27
                           asserts and alleges the following separate and additional defenses, without prejudice
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                      8          DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                  Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.32 Page 10 of 12



                       1   to Smile Brands’ right to argue that Plaintiff bears the burden of proof as to any one
                       2
                           or more of these defenses.
                       3
                       4                           FIRST AFFIRMATIVE DEFENSE
                       5
                                  Plaintiff’s Complaint fails to state a claim against Smile Brands upon which
                       6
                       7   relief can be granted, and therefore ought to be dismissed.

                       8
                                                 SECOND AFFIRMATIVE DEFENSE
                       9
                                 Plaintiff’s claims are barred because Plaintiff lacks standing.
                      10
                      11                          THIRD AFFIRMATIVE DEFENSE
                      12
                                 Plaintiff’s claims are barred because Plaintiff provided her prior express
                      13
                      14   consent to be contacted.
                      15
                                                 FOURTH AFFIRMATIVE DEFENSE
                      16
                      17         If Plaintiff was damaged in any manner then said damages, if any, or the
                      18   whole thereof, were and are a result of the failure of Plaintiff to mitigate her
                      19
                           damages.
                      20
                      21                           FIFTH AFFIRMATIVE DEFENSE
                      22
                                 Plaintiff’s claims are barred by the doctrines of waiver, estoppel, and laches.
                      23
                      24                           SIXTH AFFIRMATIVE DEFENSE
                      25
                                 Plaintiff’s claims are barred, in whole or in part, by the doctrines of
                      26
                      27   contributory and/or comparative fault.

                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                     9        DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                  Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.33 Page 11 of 12



                       1                         SEVENTH AFFIRMATIVE DEFENSE
                       2
                                  Plaintiff’s claims are barred by the doctrine of assumption of risk because
                       3
                       4   Plaintiff voluntarily opted in to receive calls and failed to engage in reasonable

                       5   efforts to cease the calls.
                       6
                       7                          EIGHTH AFFIRMATIVE DEFENSE

                       8          The Complaint and the purported claims for relief stated therein are barred
                       9
                           because Plaintiff has not sustained any injury or damage as a result of any act or
                      10
                      11   omission of Smile Brands.

                      12
                                                   NINTH AFFIRMATIVE DEFENSE
                      13
                                  Plaintiff’s claims are barred, in whole or in part, by the doctrine of de
                      14
                      15   minimis harm because the actual harm allegedly suffered is negligible.
                      16
                                                   TENTH AFFIRMATIVE DEFENSE
                      17
                      18          Plaintiff’s injuries, if any, were caused in whole or in part by the actions of
                      19
                           parties other than Smile Brands.
                      20
                      21                        ELEVENTH AFFIRMATIVE DEFENSE
                      22          The telephone number at issue in the Complaint is not a home or residential
                      23
                           phone number, and therefore does not enjoy the protections alleged in the
                      24
                      25   Complaint and afforded by the TCPA.
                      26
                                                 TWELFTH AFFIRMATIVE DEFENSE
                      27
                      28          Certain additional defenses to the Complaint and to the purported claims for
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                     10       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
                  Case 3:18-cv-02374-CAB-BLM Document 7 Filed 12/13/18 PageID.34 Page 12 of 12



                       1   relief stated therein may be available to Smile Brands. However, these additional
                       2
                           defenses may require discovery before they can be properly alleged. Thus, Smile
                       3
                       4   Brands reserves the right to assert other separate and additional defenses, if and

                       5   when they become appropriate in this action.
                       6
                       7                                         PRAYER

                       8         WHEREFORE, Smile Brands prays that:
                       9
                                 1.     Plaintiff’s Complaint be dismissed in its entirety with prejudice;
                      10
                      11         2.     Plaintiff take nothing by this action;

                      12         3.     Smile Brands be awarded their costs of suit; and,
                      13
                                 4.     Smile Brands be awarded such other relief as the Court deems just and
                      14
                      15   proper.

                      16
                      17
                           Dated:     December 13, 2018              MANATT, PHELPS & PHILLIPS, LLP
                      18
                      19
                                                                     By: /s/ Christine M. Reilly
                      20                                                Christine M. Reilly
                                                                        Attorneys for Defendants
                      21                                                Smile Brands Inc. and Smile Brands
                                                                        Finance, Inc.
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                    11       DEFENDANTS’ ANSWER TO COMPLAINT
     LOS A NG EL ES
